     Case 2:90-cv-00520-KJM-DB Document 6750 Filed 07/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN, et al.,                             No. 2:90-cv-0520 KJM DB P
12                       Plaintiffs,
13           v.                                          ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17

18                  This matter is set for the second regular quarterly status conference of this year on

19   July 17, 2020 at 10:00 a.m. For the reasons explained below, and good cause appearing, the

20   parties will be directed to file, on or before July 15, 2020, briefing responsive to the following

21   questions, identifying issues that will appear on the agenda for the status conference. The issues

22   may frame the court’s consideration of how best to resume Program Guide enforcement,

23   including but not limited to enforcement of its orders regarding compliance with defendants’

24   2009 staffing plan, under the circumstances the state’s prisons are facing with the extremely

25   troubling advance of the COVID-19 pandemic.

26                  1. Whether increased clustering of members of the plaintiff class, particularly at

27                      the Enhanced Outpatient Program (EOP) and higher levels of care, is a feasible

28                      option for achieving full and durable compliance with the Program Guide and
                                                        1
     Case 2:90-cv-00520-KJM-DB Document 6750 Filed 07/02/20 Page 2 of 3

 1                  other remedial requirements of this action sooner rather than later, given that
 2                  clustering could be expected to reduce the need for transfers within the prison
 3                  system to achieve compliance. The briefing on this issue should include
 4                  discussion of available clustering options and whether any of those options can
 5                  be achieved during the COVID-19 pandemic through application of best
 6                  practices defined by reputable public health authorities. In considering this
 7                  issue, in addition to any other matter the parties may brief, they should address
 8                  whether Plata v. Brown, 427 F.Supp.3d 1211 (N.D. Cal. 2013), serves as
 9                  authority for the proposition that this court sitting as a single judge court may
10                  sua sponte enter an order directing defendants to submit a clustering plan and
11                  to order implementation of that plan at such time as best public health practices
12                  indicate it is safe to do so.
13               2. Whether defendants are or soon will be planning for additional voluntary
14                  releases or sentencing reforms that would reduce the size of the plaintiff class
15                  in sufficient numbers to achieve full and durable compliance with the Program
16                  Guide and other remedial requirements of this action sooner rather than later.
17                  If defendants are so planning, do they have a targeted occupancy rate for which
18                  they are aiming that will facilitate compliance concurrently with
19                  implementation of best practices in management of COVID-19.
20               3. If the answer to the second question above is no, and if Program Guide
21                  compliance cannot be achieved without a greater number of population
22                  reductions than currently planned, whether this court should sua sponte request
23                  the convening of a three-judge court to consider entry of a prisoner release
24                  order specifically directed to reduce the number of Coleman class members in
25                  the California Department of Corrections and Rehabilitation. See 18 U.S.C.
26                  § 3626(a)(3)(D) (“ If the requirements under subparagraph (A) have been met,
27                  a Federal judge before whom a civil action with respect to prison conditions is
28                  pending who believes that a prison release order should be considered may sua
                                                    2
     Case 2:90-cv-00520-KJM-DB Document 6750 Filed 07/02/20 Page 3 of 3

 1                   sponte request the convening of a three-judge court to determine whether a
 2                   prisoner release order should be entered.”); see also 18 U.S.C. § 3626(a)(3)(A)
 3                   (setting out requirements that “(i) a court has previously entered an order for
 4                   less intrusive relief that has failed to remedy the deprivation of the Federal
 5                   right sought to be remedied through the prisoner release order; and (ii) the
 6                   defendant has had a reasonable time to comply with the previous court
 7                   orders”). Here, “the previous order requirement of § 3626(a)(3)(A)(i) was
 8                   satisfied . . . by appointment of a Special Master in 1995 . . . [which was]
 9                   intended to remedy the constitutional violations . . . [and which has] been
10                   given ample time to succeed.” Brown v. Plata, 563 U.S. at 514. The parties
11                   may, as appropriate, include their discussion of the requirements of 18 U.S.C.
12                   § 3626(a)(3)(A) in the briefing required by this order.
13               IT IS SO ORDERED.
14   DATED: July 2, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
